



EXHIBIT 10.49
Verlängerung des Vorstandsanstellungsvertrages
 
Extension of Management Board Member’s Service Agreement
Zwischen


der Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, vertreten durch
den Aufsichtsrat, dieser vertreten durch seinen Vorsitzenden Herrn Dr. Alexander
Dibelius


- im Folgenden „Gesellschaft“ genannt -
und


Herrn Olaf Heyden, wohnhaft Stenzelbergstr. 3, 53340 Meckenheim
 
Between


Diebold Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, represented by the
supervisory board, in turn represented by its chairman, Dr. Alexander Dibelius


- hereinafter referred to as “Company” -
and


Mr. Olaf Heyden, residing in Stenzelbergstr. 3, 55340 Meckenheim.
Präambel
 
Preamble
Herr Olaf Heyden ist durch Beschluss des Aufsichtsrats der Diebold Nixdorf AG
vom 23.04.2013 in Konkretisierung des Beschlusses vom 07.01.2013 für die Zeit
vom 01.05.2013 bis zum 30.04.2018 zum ordentlichen Mitglied des Vorstandes der
Gesellschaft bestellt worden. Die Gesellschaft und Herr Heyden haben einen
Vorstandsanstellungsvertrag am 07.01.2013 abgeschlossen. Durch Beschluss des
Aufsichtsrats der Diebold Nixdorf AG vom 20.12.2017 ist die Bestellung von Herrn
Heyden bis zum Ablauf des 28.02.2019 verlängert worden.


Der bestehende Vorstandsanstellungsvertrag wird somit bis zum Ablauf des
28.02.2019 verlängert.












§ 4 (2) des Vorstandsanstellungsvertrages wird wie folgt ergänzt:


Die Gesellschaft erstattet Herrn Heyden Steuerberatungskosten gegen Beleg in
Höhe von USD 10.000 brutto pro Jahr.
 
By resolution of the Supervisory Board of Diebold Nixdorf AG dated April 23,
2013 in concretion by resolution dated January 7, 2013, Mr. Olaf Heyden was
appointed as regular member of the Management Board (Vorstand) of the Company
for a term commencing on May 1, 2013 and ending on April 30, 2018. On January 7,
2013, the Company and Mr. Heyden entered into a Management Board Member’s
Service Agreement.
By resolution of the Supervisory Board of Diebold Nixdorf AG dated December 20,
2017 the appointment has been extended ending on February 28, 2019.


The existing Management Board Member’s Service Agreement will be extended ending
on February 28, 2019 respectively.








§ 4 (2) of the Management Board Member’s Service Agreement will be amended as
follows:


The Company will reimburse tax advisory expenses (financial planning) against
receipt up to USD 10,000 gross per annum.


 
 
 
Paderborn, den / this ____________ 2017
 
Paderborn, den / this ____________ 2017
 
 
 
__________________________________
Vorsitzender des Aufsichtsrates der / chairman of the supervisory board of
Diebold Nixdorf AG
 
__________________________________
Olaf Heyden






